Name: 2001/26/EC: Commission Decision of 27 December 2000 amending for the fourth time Decision 1999/467/EC establishing the officially tuberculosis-free status of bovine herds of certain Member States or regions of Member States (Text with EEA relevance) (notified under document number C(2000) 4144)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  means of agricultural production;  economic geography
 Date Published: 2001-01-11

 Avis juridique important|32001D00262001/26/EC: Commission Decision of 27 December 2000 amending for the fourth time Decision 1999/467/EC establishing the officially tuberculosis-free status of bovine herds of certain Member States or regions of Member States (Text with EEA relevance) (notified under document number C(2000) 4144) Official Journal L 006 , 11/01/2001 P. 0018 - 0019Commission Decisionof 27 December 2000amending for the fourth time Decision 1999/467/EC establishing the officially tuberculosis-free status of bovine herds of certain Member States or regions of Member States(notified under document number C(2000) 4144)(Text with EEA relevance)(2001/26/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 64/432/EEC on health problems affecting intra-Community trade in bovine animals and swine(1), as last amended by Directive 2000/20/EC(2), and in particular Annex AI(4) thereto,Whereas:(1) Commission Decision 1999/467/EC of 15 July 1999 establishing the officially tuberculosis-free status of bovine herds of certain Member States or regions of Member States and repealing Decision 97/76/EC(3), as last amended by Decision 2000/694/EC(4), granted this status to certain Member States and regions thereof.(2) The competent authorities of France submitted to the Commission documentation demonstrating compliance with all of the conditions provided for in Annex A(I)(4) to Directive 64/432/EEC, and in particular that, calculated at 31 December of each year, more than 99,9 % of the bovine herds in France have been officially free from bovine tuberculosis for the past six consecutive years and that recording in a database established in December 1999 allows tracing of bovine animals which are identified in accordance with Community legislation.(3) It appears therefore appropriate to declare France officially tuberculosis-free in accordance with the provisions of the above Directive.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Annex I to Decision 1999/467/EC is replaced by the Annex to the present Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 27 December 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ 121, 29.7.1964, p. 1977/64.(2) OJ L 163, 4.7.2000, p. 35.(3) OJ L 181, 16.7.1999, p. 36.(4) OJ L 286, 11.11.2000, p. 41.ANNEX"ANNEX IMember States declared officially free of bovine tuberculosis:DenmarkGermanyFranceLuxembourgNetherlandsAustriaFinlandSweden"